           Case 1:19-cv-11003-IT Document 81 Filed 02/18/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                                   )
MARIAN RYAN, in her official capacity as           )
Middlesex County District Attorney; RACHAEL        )
ROLLINS, in her official capacity as Suffolk       )
County District Attorney; COMMITTEE FOR            )
PUBLIC COUNSEL SERVICES; and the                   )
CHELSEA COLLABORATIVE, INC.,                       )
                                                   )
                        Plaintiffs,                )
                                                   )
                 v.                                )
                                                   )
U.S. IMMIGRATION AND CUSTOMS                       )
ENFORCEMENT; MATTHEW T. ALBENCE,                   )
in his official capacity as Acting Deputy Director )           No. 1:19-cv-11003-IT
of U.S. Immigration and Customs Enforcement        )
and Senior Official Performing the Duties of the   )
Director; TODD M. LYONS, in his official           )
capacity as Immigration and Customs                )
Enforcement, Enforcement and Removal               )
Operations, Acting Field Office Director;          )
U.S. DEPARTMENT OF HOMELAND                        )
SECURITY; and CHAD WOLF, in his official           )
capacity as Acting Secretary of United States      )
Department of Homeland Security,                   )
                                                   )
                        Defendants.                )
__________________________________________)



     MOTION FOR LEAVE TO FILE BRIEF AS AMICI CURIAE IN SUPPORT OF
      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

       Proposed amici curiae, law professor Nikolas Bowie and the Harvard Immigration and

Refugee Clinical Program, respectfully move for leave to file a brief in support of Plaintiffs’

Opposition to Defendants’ Motion to Dismiss in this action on the following grounds:
             Case 1:19-cv-11003-IT Document 81 Filed 02/18/20 Page 2 of 5



        1.      Proposed amicus Nikolas Bowie is an assistant professor of law at Harvard Law

School and holds a PhD in history from Harvard University. As a historian and law professor, his

research focuses on federal and state constitutional law, including the relationships between

federal and state or local power. This case involves a 2017 policy adopted by the U.S.

Department of Homeland Security authorizing routine civil immigration arrests at state and local

courthouses. The conflict presented between state and federal authority over an issue of

significant public concern is at the center of Professor Bowie’s expertise and has potential

ramifications across the state and country. Professor Bowie, therefore, has an interest in the

sound development of this body of law.

        2.      Proposed amicus Harvard Immigration and Refugee Clinical Program (HIRC) is a

law school clinic that advocates for immigrant justice through clinical education, legal

representation, litigation, and community outreach. For over thirty-five years, HIRC, in

partnership with Greater Boston Legal Services, has focused on the direct representation of

individuals applying for U.S. asylum and related protections, as well as on the representation of

individuals who seek avoidance of forced removal in immigration proceedings. Accordingly,

both HIRC and its clients have a direct interest in the outcome of the present case, which will

affect or has the potential to affect immigrants’ ability to access justice in the courts of this

Commonwealth and the United States.

        3.      No party or party’s counsel authored the brief in whole or in part. No party or

party’s counsel, and no person other than the amici curiae or their counsel contributed money

intended to fund preparing or submitting the brief.

        4.      This Court has broad discretion to permit the filing of amicus briefs in cases of

general public interest, and often welcomes the input and perspective they may provide. See, e.g.,




                                                   2
             Case 1:19-cv-11003-IT Document 81 Filed 02/18/20 Page 3 of 5



Boston Gas Co. v. Century Indem. Co., No. 02–12062–RWZ, 2006 WL 1738312, at *1 n.1 (D.

Mass. June 21, 2006) (“[Federal district] courts have inherent authority and discretion to appoint

amici.”); Students for Fair Admissions, Inc. v. President & Fellows of Harvard Coll., 308 F.R.D.

39, 52 (D. Mass. 2015) (“The role of an amicus curiae, meaning friend of the court, is to assist

the court in cases of general public interest by making suggestions to the court, by providing

supplementary assistance to existing counsel, and by insuring a complete and plenary

presentation of difficult issues so that the court may reach a proper decision.”) (citation and

internal quotation marks omitted), aff’d, 807 F.3d 472 (1st Cir. 2015); Mass. Food Ass’n v. Mass.

Alcoholic Beverages Control Comm’n, 197 F.3d 560, 567 (1st Cir. 1999) (“[A] court is usually

delighted to hear additional arguments from able amici that will help the court toward right

answers . . . .”). See also Portland Pipe Line Corp. v. City of South Portland, No. 2:15-cv-00054-

JAW, 2017 WL 79948, at *6 (D. Me. Jan. 9, 2017) (granting motions for leave to file amicus

briefs and giving plaintiff and defendant opportunity to respond “within two weeks of the date of

this order”); NGV Gaming, Ltd. v. Upstream Point Molate, LLC, 355 F. Supp. 2d 1061, 1067

(N.D. Cal. 2005) (“District courts frequently welcome amicus briefs from non-parties concerning

legal issues that have potential ramifications beyond the parties directly involved or if the amicus

has ‘unique information or perspective that can help the court beyond the help that the lawyers

for the parties are able to provide.’”) (internal citations omitted).

        5.      This Court should exercise its discretion to permit Professor Bowie and HIRC to

file the attached brief as amici curiae. The 2017 U.S. Immigration and Customs Enforcement

policy challenged in this action (ICE Directive Number 11072.1) raises important questions

about the constitutional limits of Congress’s authority to regulate immigration and the states’

right to operate their justice systems without undue federal interference. Professor Bowie has a




                                                   3
            Case 1:19-cv-11003-IT Document 81 Filed 02/18/20 Page 4 of 5



unique perspective on the legal and historical background to this matter, while HIRC has

familiarity and experience with immigration law and the legislative history of the Immigration

and Nationality Act. Accordingly, the attached amici brief will inform the Court on the broader

historical and legal background surrounding the interplay between the federal government’s

regulation of immigration and the states’ interests in operating their sovereign courts.

Furthermore, the arguments are not repetitive of those advanced in the Plaintiffs’ memorandum

in support of their opposition to the motion to dismiss.

       6.      On February 14, 2020, counsel for the Respondents stated that the Respondents

consent to the filing of the attached amici curiae brief, so long as it adheres to the local rules and

practice concerning page limits and formatting.

       7.      As a grant of this motion lies within the sound discretion of the Court, no

memorandum of law is necessary.

       WHEREFORE, proposed amici respectfully request that this Court grant leave to file

the attached amici curiae brief.

February 18, 2020                                  By their attorneys,

                                                   /s/ Philip L. Torrey
                                                   Philip L. Torrey (BBO # 673506)
                                                   Sabrineh Ardalan, Pro Hac Vice Forthcoming
                                                   Harvard Immigration and
                                                     Refugee Clinical Program
                                                   6 Everett Street, Suite 3103
                                                   Cambridge, Massachusetts 02138
                                                   ptorrey@law.harvard.edu
                                                   sardalan@law.harvard.edu

                                                   Nikolas Bowie (BBO # 690597)
                                                   Harvard Law School
                                                   1525 Massachusetts Avenue
                                                   Cambridge, Massachusetts 02138
                                                   nbowie@law.harvard.edu
                                                   Counsel for Amici Curiae



                                                  4
            Case 1:19-cv-11003-IT Document 81 Filed 02/18/20 Page 5 of 5



                          LOCAL RULE 7.1(A)(2) CERTIFICATION

       I hereby certify that counsel for amici, Philip L. Torrey, conferred with the Respondents’

counsel, Erez Reuveni, via electronic mail and that Respondents consent to the filing of the amici

brief so long as it adheres to all applicable requirements.

                                                                      /s/ Philip L. Torrey
                                                                      Philip L. Torrey



                                 CERTIFICATE OF SERVICE

       I, Philip L. Torrey, hereby certify that this document filed through the ECF system will

be sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as non-registered participants on February

18, 2020.

                                                                      /s/ Philip L. Torrey
                                                                      Philip L. Torrey




                                                  5
